internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 2-plr-109440-03 date date legend distributing controlled shareholder a shareholder b shareholder c shareholder d shareholder e business a percent percent percent percent state a plr-109440-03 dear this is in response to your letter dated date requesting rulings under sec_355 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated march may and date the material information submitted is summarized below distributing is a state a corporation that files its federal_income_tax return on a calendar_year basis using the accrual_method of accounting distributing has a single class of stock and no securities outstanding the stock of distributing is owned by shareholder a and by shareholder b among others distributing is engaged in business a financial information has been received indicating that business a has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years in an attempt to minimize disputes between shareholder a and shareholder b that were adversely affecting distributing’s business and achieve differing business growth objectives of shareholder a and shareholder b distributing proposes the following steps to implement a corporate_division of business a distributing will form a subsidiary controlled and will contribute to controlled certain assets of business a in exchange for all of the stock of controlled and the assumption by controlled of certain distributing liabilities distributing will distribute of the stock of controlled to shareholder b in exchange for all of shareholder b’s distributing stock and each for each of shareholders c d and e in exchange for all of their stock of distributing the distribution distributing has made the following representations with respect to the proposed series of transactions a the fair_market_value of the controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c following the transaction distributing and controlled will each continue independently and with its separate employee s the active_conduct of its share of all the integrated activities of the business conducted by distributing prior thereto plr-109440-03 d the distribution of the stock of controlled is carried out for the following corporate business purposes to eliminate disputes between the two principal shareholders over management goals and practices to eliminate disagreement that could result in the shareholders being unable to pursue these business operations the distribution of the stock of controlled is motivated in whole or substantial part by one or more of the corporate business purposes e there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 g the five years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard thereto there have been no substantial operational changes since the date of the last financial statement submitted h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject j the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock l payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv n no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 which constitutes a or greater interest in distributing or controlled plr-109440-03 o the distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled p distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the transaction q distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by it or controlled to make an s_corporation_election pursuant to sec_1362 r distributing and controlled will each pay its own expenses of the proposed transaction s following the proposed transaction neither distributing nor controlled will guarantee collateralize or accommodate in any way any debt of the other corporation based solely on the information provided and the representations made we conclude as follows the transfer of certain business a assets by distributing to controlled in exchange for all the stock of controlled and the assumption of certain distributing liabilities described above followed by the distribution of all of the controlled stock to shareholders b c d and e in exchange for all of the distributing stock owned by these shareholders will be a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of certain business a assets to controlled in exchange for the controlled stock and assumption of certain distributing liabilities as described above sec_361 and sec_357 no gain_or_loss will be recognized by distributing upon the distribution of all the stock of controlled sec_361 no gain_or_loss will be recognized by controlled upon the receipt of the assets and liabilities of business a in exchange for all the shares of the controlled stock sec_1032 the basis of each of the assets to be received by controlled in the transaction will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 the holding_period of each of the assets to be received by controlled will include the period during which distributing held such assets sec_1223 plr-109440-03 no gain_or_loss will be recognized by and no amount will be included in the income of shareholders b c d and e upon the receipt of controlled stock in exchange for their distributing stock respectively sec_355 the basis of the controlled stock to be received by shareholders b c d and e will be the same as the basis of the distributing stock surrendered in exchange therefore sec_358 the holding_period of the controlled stock to be received by shareholders b c d and e will include the holding_period of the distributing stock surrendered by such shareholders in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling in accordance with a power_of_attorney on file in this office copies of this letter are being sent to the authorized party a copy of this letter must be attached to the federal_income_tax return of the taxpayers involved for the taxable_year in which the transaction is consummated this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely alison burns acting assistant branch chief branch office of associate chief_counsel corporate cc
